IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANDREA AVERY,                             : No. 322 WAL 2021
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
BRANDON CERCONE AND HARRY                 :
SPADAFORA,                                :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2022, the Petition for Allowance of Appeal is

DENIED.